WEBB, Judge.
The appellant concedes there was evidence to support the findings of fact as to his association with the juvenile. He argues first that he was not a party to the proceedings in which Kathy Georgine Campbell was found to be undisciplined and the court *253has no jurisdiction over him. He also argues that if the court did have jurisdiction he was not before the court at the time the original judgment was entered and the court had no power to issue what amounted to a permanent injunction forbidding him to associate with the minor without giving him a chance to be heard.
The State concedes that Steve Murray was not a party to the proceedings in which Kathy Georgine Campbell was declared undisciplined and he was not bound by the order at that time. The State contends, however, that Steve Murray knew of the judgment ordering the minor not to associate with him, having been served with the judgment, and he was in contempt of court for aiding the minor to disobey the order.
We find In re Hogan, 24 N.C. App. 51, 209 S.E. 2d 880 (1974) to be persuasive. In that case, the court instructed the jury at 5:00 p.m. not to discuss with anyone during the evening hours the case which they were hearing. A person in the courtroom who heard this instruction contacted one of the jurors that evening in regard to the case. The person who contacted the juror was held in contempt and this was affirmed by this Court. The respondent in that case was not a party to the proceedings, but was nevertheless held in contempt for violating an order of the court of which she was aware.
G. S. 5-1 reads as follows:
Any person guilty of any of the following acts may be punished for contempt:
* * *
(4) Willful disobedience of any process or order lawfully issued by any court.
Chapter 5 of the General Statutes was replaced by Chapter 5A, effective 1 July 1978. It does not affect the decision of this case. The district court clearly had the authority to order Kathy Georgine Campbell not to associate with Steve Murray. It was a lawful order. Steve Murray knew of this order and wilfully violated it and aided the minor in disobeying it. We hold that when Steve Murray was served with the order forbidding Kathy Georgine Campbell from associating with him and aided her in *254disobeying the order, he wilfully disobeyed a lawful order of the District Court of Guilford County.
Affirmed.
Judges Clark and Mitchell concur.